DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Information Disclosure Statement
The non-paten literature titled “Progress of technologies and applications of temperature measurements for GaN-based HEMTs” filed in 07/14/2021 IDS fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because pages 1-8 of the non-paten literature is unreadable and Examiner was unable to find the document via google search.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baginski et al. (US 2012/0175780).

Regarding claim 11, Baginski discloses a method for determining a temperature of a power semiconductor element using a power semiconductor circuit [e.g. fig. 12/3/4/5] that comprises: the power semiconductor element [e.g. T1] comprising a gate electrode configured to actuate the power semiconductor element, a collector electrode, and an emitter electrode electrically connected to a first emitter terminal; and a temperature sensor [e.g. RGE] comprising a first measurement point with a measurement terminal and a second measurement point electrically connected to the emitter electrode, so that a voltage which drops over the temperature sensor is measurable between the measurement terminal and the first emitter terminal for the temperature measurement, the method comprising: controlling the power semiconductor element into an off-state [see at least paras. 0048, 0049, 0076]; measuring a voltage between the measurement terminal and the first emitter terminal as a temperature voltage [see at least paras. 0048, 0049, 0076]; and determining the temperature of the power semiconductor element as a function of the temperature voltage [see at least paras. 0048, 0049, 0076].
Regarding claim 15, Baginski discloses the method of claim 11, further comprising: comparing the temperature with a temperature threshold value; and inferring an excess temperature based on the comparison [see at least para. 0003].

Regarding claim 1, Baginski discloses a power semiconductor circuit [e.g. fig. 12/3/4/5], comprising: a power semiconductor element [e.g. T1] comprising a gate electrode configured to actuate the power semiconductor element, a collector electrode, and an emitter electrode electrically connected to a first emitter terminal; and a temperature sensor [e.g. RGE] comprising a first measurement point with a measurement terminal and a second measurement point electrically connected to the emitter electrode, so that a voltage which drops over the temperature sensor [see at least paras. 0048, 0049, 0076] is measurable between the measurement terminal and the first emitter terminal for the temperature measurement.
Regarding claim 3, Baginski discloses the power semiconductor circuit of claim 1, wherein the power semiconductor element and the temperature sensor are arranged in a module [e.g. arranged in a chip].

Regarding claim 4, Baginski discloses the power semiconductor circuit of claim 1, wherein the temperature sensor is integrated inside the power semiconductor element or arranged on the power semiconductor element [see at least abstract, claims 1-8].

Regarding claim 6, Baginski discloses the power semiconductor circuit of claim 1, further comprising: a constant current source connected to the measurement terminal; and a voltage measuring device connected between the measurement terminal and the first emitter terminal, wherein in an off-state of the power semiconductor element, a temperature-dependent voltage is measurable [the limitation of “measurable” does not produce enough patent weight] between the measurement terminal and the first emitter terminal, wherein in a conducting state of the power semiconductor element, a load-current- dependent voltage is measurable between the measurement terminal and the first emitter terminal [see at least paras. 0047-0048, 0052, 0062, 0076, fig. 12].

Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 2016/0365294).
Regarding claim 1, Mori discloses a power semiconductor circuit [e.g. fig. 1/10], comprising: a power semiconductor element [Q1, also see at least para. 0116] comprising a gate electrode configured to actuate the power semiconductor element, a collector electrode, and an emitter electrode electrically connected to a first emitter terminal; and a temperature sensor [e.g. TD] comprising a first measurement point [e.g. anode A] with a measurement terminal and a second measurement point [e.g. cathode K] electrically connected to the emitter electrode, so that a voltage which drops over the temperature sensor [see at least para. 0038] is measurable between the measurement terminal and the first emitter terminal for the temperature measurement.

Regarding claim 2, Mori discloses the power semiconductor circuit of claim 1, wherein the temperature sensor is a temperature diode having an anode as the first measurement point and a cathode as the second measurement point, and wherein the cathode is electrically connected to the emitter electrode.

Regarding claim 3, Mori discloses the power semiconductor circuit of claim 1, wherein the power semiconductor element and the temperature sensor are arranged in a module [e.g. arranged in a chip].

Regarding claim 4, Mori discloses the power semiconductor circuit of claim 1, wherein the temperature sensor is integrated inside the power semiconductor element or arranged on the power semiconductor element [see at least figs. 2-4, 6,8/11-12, paras. 0005, 0046, 0058, 0063].

Regarding claim 6, Mori discloses the power semiconductor circuit of claim 1, further comprising: a constant current source connected to the measurement terminal; and a voltage measuring device connected between the measurement terminal and the first emitter terminal, wherein in an off-state of the power semiconductor element, a temperature-dependent voltage is measurable [the limitation of “measurable” does not produce enough patent weight] between the measurement terminal and the first emitter terminal, wherein in a conducting state of the power semiconductor element, a load-current- dependent voltage is measurable between the measurement terminal and the first emitter terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baginski et al. (US 2012/0175780) in view of Mori (US 2016/0365294).
Regarding claim 2, Baginski discloses the power semiconductor circuit of claim 1. Baginski does not discloses a temperature diode having an anode as the first measurement point and a cathode as the second measurement point. However, Mori discloses a temperature diode having an anode as the first measurement point and a cathode as the second measurement point.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baginski in accordance with the teaching of Mori regarding a temperature sensor in order to utilize a sensing diode to measure temperature [Abstract].
	

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baginski et al. (US 2012/0175780) in view of Graf (US 2002/0158654).

Regarding claim 5, Baginski discloses the power semiconductor circuit of claim 1. except wherein the emitter electrode is electrically connected via at least one bond wire and/or at least one DCB (direct copper bond) conductor track to a second emitter terminal, wherein the first emitter terminal is electrically connected to the second emitter terminal, and wherein the at least one bond wire and/or at least one DCB conductor track has an internal resistance used as a measurement resistance to determine a load current of the power semiconductor element. However, Graf discloses [see at least figs. 3-7 and 9-11] the emitter electrode is electrically connected via at least one bond wire and/or at least one DCB (direct copper bond) conductor track [see at least paras. 0037, 0048, 0053; also see BL] to a second emitter terminal, wherein the first emitter terminal is electrically connected to the second emitter terminal, and wherein the at least one bond wire and/or at least one DCB conductor track has an internal resistance used as a measurement resistance to determine a load current [e.g. IL, also see abstract] of the power semiconductor element
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baginski in accordance with the teaching of Graf regarding a bonding wire connected in series with power semiconductor element in order to determine the load current [Abstract].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0365294) in view of Graf (US 2002/0158654).

Regarding claim 5, Mori discloses the power semiconductor circuit of claim 1. except wherein the emitter electrode is electrically connected via at least one bond wire and/or at least one DCB (direct copper bond) conductor track to a second emitter terminal, wherein the first emitter terminal is electrically connected to the second emitter terminal, and wherein the at least one bond wire and/or at least one DCB conductor track has an internal resistance used as a measurement resistance to determine a load current of the power semiconductor element. However, Graf discloses [see at least figs. 3-7 and 9-11] the emitter electrode is electrically connected via at least one bond wire and/or at least one DCB (direct copper bond) conductor track [see at least paras. 0037, 0048, 0053; also see BL] to a second emitter terminal, wherein the first emitter terminal is electrically connected to the second emitter terminal, and wherein the at least one bond wire and/or at least one DCB conductor track has an internal resistance used as a measurement resistance to determine a load current [e.g. IL, also see abstract] of the power semiconductor element
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Mori in accordance with the teaching of Graf regarding a bonding wire connected in series with power semiconductor element in order to determine the load current [Abstract].


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baginski et al. (US 2012/0175780).
Regarding claim 7, Baginski discloses the power semiconductor circuit of claim 1. Baginski does not explicitly disclose the power semiconductor element T1 (IGBT) comprising a freewheeling diode in parallel with the power semiconductor element T1. However, it’s notoriously well-known that IGBT comprising a freewheeling diode in parallel with the power semiconductor element. The official notice of the foregoing fact is hereby taken. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to apply an IGBT comprising a freewheeling diode in parallel with the power semiconductor element, such that it discloses wherein the collector electrode is connected to a freewheeling cathode of a freewheeling diode and the emitter electrode is connected to a freewheeling anode of the freewheeling diode. For example, US Patent 9,935,577 discloses an IGBT comprising a freewheeling diode in parallel with the power semiconductor element [see figs. 3, 6-9].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0365294).
Regarding claim 7, Mori discloses the power semiconductor circuit of claim 1. Mori does not explicitly disclose the power semiconductor element Q1 (IGBT) comprising a freewheeling diode in parallel with the power semiconductor element Q1. However, it’s notoriously well-known that IGBT comprising a freewheeling diode in parallel with the power semiconductor element. The official notice of the foregoing fact is hereby taken. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to apply an IGBT comprising a freewheeling diode in parallel with the power semiconductor element, such that it discloses wherein the collector electrode is connected to a freewheeling cathode of a freewheeling diode and the emitter electrode is connected to a freewheeling anode of the freewheeling diode. For example, US Patent 9,935,577 discloses an IGBT comprising a freewheeling diode in parallel with the power semiconductor element [see figs. 3, 6-9].

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baginski et al. (US 2012/0175780) in view of Bayerer et al. (US 2007/0176626).
Regarding claim 7, Baginski discloses the power semiconductor circuit of claim 1, except wherein the collector electrode is connected to a freewheeling cathode of a freewheeling diode and the emitter electrode is connected to a freewheeling anode of the freewheeling diode. However, Bayerer discloses collector electrode is connected to a freewheeling cathode of a freewheeling diode and the emitter electrode is connected to a freewheeling anode of the freewheeling diode [see at least figs. 1, 3]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baginski in accordance with the teaching of Bayerer regarding a current/temperature measurement method [para. 0002] in order to improve the measurement in three-phase converter circuit [Abstract].

Regarding claim 8, the combination discussed above discloses the power semiconductor circuit of claim 7, wherein the freewheeling diode is connected in parallel [see at least figs. 1, 3] to the power semiconductor element by DCB (direct copper bond) conductor tracks and/or bond wires.
Regarding claim 9, the combination discussed above discloses the power semiconductor circuit of claim 7, wherein the power semiconductor element is a normal-conducting IGBT with an SIC-MOSFET transistor [see figs. 1, 3 Bayerer; in light of specification it appears that the application describes a MOSFET power semiconductor element with a freewheeling diode is an IGBT. See paras. 0078-0079.]. 

Regarding claim 10, the combination discussed above discloses a bridge circuit [see at least paras. 0003, 0009] comprising the power semiconductor circuit of claim 7.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0365294) in view of Bayerer et al. (US 2007/0176626).

Regarding claim 7, Mori discloses the power semiconductor circuit of claim 1, except wherein the collector electrode is connected to a freewheeling cathode of a freewheeling diode and the emitter electrode is connected to a freewheeling anode of the freewheeling diode. However, Bayerer discloses collector electrode is connected to a freewheeling cathode of a freewheeling diode and the emitter electrode is connected to a freewheeling anode of the freewheeling diode [see at least figs. 1, 3]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Mori in accordance with the teaching of Bayerer regarding a current/temperature measurement method [para. 0002] in order to improve the measurement in three-phase converter circuit [Abstract].

Regarding claim 8, the combination discussed above discloses the power semiconductor circuit of claim 7, wherein the freewheeling diode is connected in parallel [see at least figs. 1, 3 Bayerer] to the power semiconductor element by DCB (direct copper bond) conductor tracks and/or bond wires.
Regarding claim 9, the combination discussed above discloses the power semiconductor circuit of claim 7, wherein the power semiconductor element is a normal-conducting IGBT with an SIC-MOSFET transistor [see figs. 1, 3 Bayerer; in light of specification it appears that the application describes a MOSFET power semiconductor element with a freewheeling diode is an IGBT. See paras. 0078-0079.]. 

Regarding claim 10, the combination discussed above discloses a bridge circuit [see at least paras. 0003, 0009] comprising the power semiconductor circuit of claim 7.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baginski et al. (US 2012/0175780) in view of Bryant (US 2019/0131964).

Regarding claim 9, Baginski discloses the power semiconductor circuit of claim 1, except wherein the power semiconductor element is a normal-conducting IGBT with an SIC-MOSFET transistor. However, Bryant discloses a power semiconductor element is a normal-conducting IGBT with an SIC-MOSFET transistor [paras. 0006, 0081]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baginski in accordance with the teaching of Bryant regarding a temperature sensor in order to utilize a well-known SIC-MOSFET transistor as a power semiconductor switching devices [paras. 0006, 0081].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0365294) in view of Bryant (US 2019/0131964).
Regarding claim 9, Mori discloses the power semiconductor circuit of claim 1, except wherein the power semiconductor element is a normal-conducting IGBT with an SIC-MOSFET transistor. However, Bryant discloses a power semiconductor element is a normal-conducting IGBT with an SIC-MOSFET transistor [paras. 0006, 0081]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Mori in accordance with the teaching of Bryant regarding a temperature sensor in order to utilize a well-known SIC-MOSFET transistor as a power semiconductor switching devices [paras. 0006, 0081].

	
Allowable Subject Matter
Claim 16 is allowed. Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842